DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 8/27/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/27/2021, In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 173-175, 177-184, 186, and 191-192 rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2016/0087227).

Regarding claim 173, Kim et al discloses the following compound (Abstract and [0030] – Formula 1):

    PNG
    media_image1.png
    231
    525
    media_image1.png
    Greyscale
,
where the integers b and c are zero (0) ([0043]); the integer a1 is two (2) ([0041]); the integer a2 is 1 one (1) ([0042]); X is N ([0032] and [0042]); R1 is a cyano group ([0035]); and L1 is a C6-40 arylene group such as phenyl and exemplified by Formula (5A) ([0039], [0071], and [0082]), i.e.

    PNG
    media_image2.png
    119
    137
    media_image2.png
    Greyscale
,
where the integer q1 is [0-4] and Z21 may be a C2-40 heteroaryl group such as a carbazolyl ([0034], [0073], [0076], and [0184]-[0185]). Thus, the reference discloses the compound corresponding to recited Formula (I):

    PNG
    media_image3.png
    300
    428
    media_image3.png
    Greyscale
,
where the recited groups Z2, Z3, and Z4 are H. The recited group Z1 is given by:

    PNG
    media_image4.png
    138
    202
    media_image4.png
    Greyscale
,
where R1 is H. The recited group D is given by D11, i.e.

    PNG
    media_image5.png
    181
    135
    media_image5.png
    Greyscale
,
where X and X’ are C(H).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 174, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that Z2-Z4 are H as recited in the present claims.

1-Z2 are carbazole groups, where the recited group R1-R4 are H.

Regarding claim 177, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that D is D11.

Regarding claim 178, Kim et al teaches all the claim limitations as set forth above. From the discussion above, the group R1 is H. 

Regarding claim 179, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the C2-40 heteroaryl group is substituted with a C1-20 alkyl ([0075]). Accordingly, the reference discloses that R1 is a C1-20 alkyl as recited in the present claims.

Regarding claim 180, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the C2-40 heteroaryl group is substituted with a C6-20 aryl ([0075]). Accordingly, the reference discloses that R1 is a C6-20 aryl as recited in the present claims.

Regarding claim 181, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X is C(H).

1-R15 can be a C5-40 aryl substituted with a C2-40 aryl is monovalent group having a system composed of one or more aromatic rings having at least one hetero atom selected from N, O, etc. ([0184]). Thus, the reference discloses Z1 as a carbazolyl which comprises a second nitrogen on the benzene ring, thereby obtaining an azacarbazolyl group, i.e. one instance of X is N as recited in the present claims.

Regarding claim 183, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X is C(H).

Regarding claim 184, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that R1-R15 can be a C5-40 aryl substituted with a C2-40 aryl is monovalent group having a system composed of one or more aromatic rings having at least one hetero atom selected from N, O, etc. ([0184]). Thus, the reference discloses Z1 as a carbazolyl which comprises a second nitrogen on the benzene ring, thereby obtaining an azacarbazolyl group, i.e. one instance of X’ is N as recited in the present claims.

Regarding claim 186, Kim et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound:

    PNG
    media_image6.png
    204
    192
    media_image6.png
    Greyscale
.

Regarding claim 191, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. a light emitting diode comprising the disclosed compound (Abstract).

Regarding claim 192, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. a light emit diode comprising the disclosed compound (Abstract). The device comprising an anode, a cathode, and an organic layer, i.e. an emitter layer, between the anode and cathode, where the emitter layer comprises the disclosed compound ([0007]).

Allowable Subject Matter
Claims 176, 185, 188, and 190 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 176, 185, 188, and 190 would be allowable over the “closest” prior art Liu et al (US 2019/0051834) and Kim et al (US 2016/0087227) for the reasons set forth below.

Liu et al discloses the following compound:

    PNG
    media_image7.png
    298
    433
    media_image7.png
    Greyscale
,
where the integers n, m, p, and q are [1-4] and  X1, X2, X3, and X4 are a hydrogen or an electron withdrawing group. The electron withdrawing group is a C6-60 aryl group substituent with a cyano group. However, the reference does not disclose or suggest the compounds recited in claims 176, 185, 188, and 190.

Kim discloses the compound:

    PNG
    media_image8.png
    126
    227
    media_image8.png
    Greyscale
,
where Y1 is CR12, Y2 is CR13, Y3 is CR14, and Y4 is CR15 ([0034]). The group R11 is given by Formula 4L ([0067]), i.e.

    PNG
    media_image9.png
    165
    217
    media_image9.png
    Greyscale
.
R13 (Y2 = CR13) is a cyano group (CN). The group R10 is given by Formula 4A, i.e.

    PNG
    media_image10.png
    130
    169
    media_image10.png
    Greyscale
.
The groups R12, R13, and R15 are a C2-40 heteroaryl group such as a carbazolyl.  Thus, the reference discloses a compound where in recited Formula (I), the groups Z1-Z4 are carbazole groups, where R1-R4 are H. The group D is given by Formula D11, where X and X’ are C(H). However, the reference does not disclose or suggest the compounds recited in claims 176, 185, 188, and 190.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. rejections as set forth in the previous Office Action are hereby withdrawn. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejection of the claims over Liu ‘834 as set forth in the previous Office Action have been withdrawn. Accordingly, Applicants’ arguments the reference have been considered but are not moot. 

Applicants argue that the presently claimed compounds have a benzene ring substituted with a CN group and at least one (1) carbazol-9-yl group and it is clear to one of ordinary skill in the art that Kim ‘227 does not specifically teach or suggest such a structure. However, while the reference does not explicitly disclose such compounds, as set forth in the rejections above, the reference discloses a compound of the present claims. Specifically, as set forth in the rejections above, the reference discloses compound with the formula:

    PNG
    media_image1.png
    231
    525
    media_image1.png
    Greyscale
,
where the integers b and c are zero (0); the integer a1 is two (2); the integer a2 is 1 one (1); X is N; R1 is a cyano group; and L1 is a C6-40 arylene group such as phenyl and exemplified by Formula (5A), i.e.

    PNG
    media_image2.png
    119
    137
    media_image2.png
    Greyscale
,
where the integer q1 is [0-4] and Z21 may be a C2-40 heteroaryl group such as a carbazolyl. Thus, the reference discloses the compound corresponding to recited Formula (I):

    PNG
    media_image3.png
    300
    428
    media_image3.png
    Greyscale
.

Applicants argue that one of ordinary skill in the art would not have been provided any motivation from the disclosures and teachings of Kim ‘227 to arrive at the benzene ring substituted with CN and at least one (1) carbazol-9-yl as presently claimed in the instant invention. However, it is the Examiner’s position absent evidence to the contrary that it would have been obvious for one of ordinary skill in the art to select the chemical groups and substituents disclosed by Kim ‘227 and thereby arrive at the instant claimed compound with a reasonable expectation of success.

As evidence of unexpected results Applicants point to Page 162 of the instant Specification with indicates that Inventive Compounds 1 and 2 have a very high PLQY and low EST. However, Applicants’ arguments are not found to be persuasive for the reasons set forth below:

Compounds 1 and 2 of the instant Specification have the following structures:

    PNG
    media_image11.png
    206
    204
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    198
    185
    media_image12.png
    Greyscale
.
However, of the compounds presented on Page 162 of the instant Specification, i.e. Compounds 3-7, only compounds 3 and 4 can potentially serve as comparative compounds. Compounds 3 and 4 have the following structures:

    PNG
    media_image13.png
    255
    302
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    194
    171
    media_image14.png
    Greyscale
.
However, these compounds are not properly comparable to inventive Compounds 2 and 3 given that the compounds possess a carbazole bonding arrangement and substituents, i.e. phenyl rings, not found in the inventive Compounds. A proper side-by-side comparison would be comparative compounds similar to those of the inventive compounds with the only difference being the bonding arrangement of the carbazole groups and the absence of substituent phenyl groups. 
	Furthermore, it is noted that Compounds 1 and 2 presented in the instant Specification are only two (2) of an innumerable number of compounds encompassed by claim 173 and therefore it is unclear if the obtained results are indicative of all compound encompassed by the present 

Applicants argue that Kim ‘227 does not disclose or suggest that the compounds can be used as light-emitting material and one of ordinary skill in the art could not have readily predicted that the instantly claimed compound would have remarkable advantageous light emitting effects. However, while Kim ‘227 discloses the compound as host, it is significant to note that there is nothing within the scope of the claims that requires the compound to be a light emitting compound. Accordingly, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767